Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.    This is a broadening reissue application of U.S. Patent No. 10,448,673 to Gill et al. (‘the ‘673 Patent).
The ‘673 Patent
The ‘673 Patent issued with thirteen (13) claims.  The amendment filed October 21, 2021 canceled claims 5, 12 and 13; amended claims 1, 6, 7 and 11 and includes new claims 14-23.
Independent claims 1, 8 and 21 are representative as follows:
1. (amended) An electronic vapour inhaler comprising: 
a housing [having] elongated between a proximal end and a distal end; 
[a mouthpiece at the proximal end of the housing;] 
a chamber for removably receiving a capsule containing a flavour-release medium [and] configured to be heated by an induction heatable element; [and] 
an air inlet arranged such that, during inhalation by a user, air enters the housing through the air inlet and follows an airflow path passing into a distal end of the capsule received in the chamber before traveling proximally through the capsule towards the user's mouth; and 
an induction heating arrangement [located at the distal end of the housing and] present at a location in the housing, wherein the induction heating arrangement [is arranged] encircles the chamber so as to inductively heat the induction heatable element and thereby heat the flavour-release medium.
8. (Original) An electronic vapour inhaler comprising: 
a housing having a proximal end and a distal end; 
a mouthpiece at the proximal end of the housing; 
a chamber for receiving a flavour-release medium and an induction heatable element; 
an induction heating arrangement at the distal end of the housing and arranged to inductively heat the induction heatable element and thereby heat the flavour-release medium; and
 a control arrangement and a power source which are positioned in the housing between the induction heating arrangement and the mouthpiece.

21. (new) A electronic vapour inhaler comprising: 
a housing elongated between a proximal end and a distal end; 
a chamber positioned in the housing; 
a capsule removably receivable in the chamber, the capsule containing a flavour-release medium and an induction heatable element, wherein a distal end of the capsule is formed of air permeable material; and 
an induction heating arrangement present at a location in the housing, wherein the induction heating arrangement encircles the chamber so as to inductively heat the induction heatable element and thereby heat the flavour-release medium.

Information Disclosure Statement
The information disclosure statement filed 12/20/2021 lists foreign reference #15 on page 6.  However, it fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  The listed document CN 100522275 was not submitted.  This entry has been stricken-out from the IDS.  Document CN 101130121 (translation) published 2008-02-27 by Zhiqun was found in the file but not listed in the IDS.   The CN101130121 document has been considered and  listed in the attached PTO-892.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “ … receiving a capsule containing a flavor-release medium configured to be heated by an induction  heatable element…,” it is not clear as to whether it is the capsule or the medium that is to be heated.  Applicant is advised to review the language.  For example, if it is the medium, consider using language such as “a capsule containing a flavor-release medium, the flavor release medium configured to be heated by an induction heating element”.  Therefore, claim 1 and its dependent claims are indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 4, 6, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (CN103689812).

LI et al. discloses a smoke generator and an electronic cigarette including the smoke generating device.  The smoke generator comprises a housing and a heating component.  The housing is provided with a smoke inlet hole and a smoke outlet hole, and the heating component is arranged in the housing.  The housing is further provided with an accommodating area used for storing smoke generating materials.  The heating component comprises a metal component and an induction coil wound on the periphery of the metal component.  The heating component is used for directly heating the smoke generating materials in the accommodating area or permeating from the accommodating area to enable the smoke generating materials to generate smoke which is then exhausted from the smoke outlet hole.  (Abstract and page 1, English translation)
LI et al. discloses several embodiments.  In Fig. 4 (reproduced below with annotations), LI et al. shows a smoke generating device 300 that includes an elongated casing 301.  The two ends of the casing 301 are respectively provided with an air inlet hole 303 and an air outlet hole 302.  An infiltration member for infiltrating smoke liquid is provided inside the casing 301.  A heat generating component is fixed on the infiltration member, and the infiltration member is a tubular porous body 305.  The annular space between the tubular porous body 305 and the casing 301 forms an accommodation area 304.  The smoke liquid in the accommodation area 304 can penetrate the tube wall of the tubular porous body 305 to the vicinity of the heating component, and is atomized by the heat generated by the heating component.  The generated smoke can reach the outlet long the pipe in the tubular porous body 305.  (Page 8, English translation)



    PNG
    media_image1.png
    622
    424
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    350
    421
    media_image2.png
    Greyscale


Fig. 4 shows an embodiment used to vaporize liquid smoke.  Fig. 5 shows a heating element 400 that can be used in a smoke generating device similar to the one depicted in Fig. 4 when solids such as solid tobacco, tobacco paste, Chinese herbal medicine or other substances that can emit fragrant components are loaded in the device.  In Fig. 5, the casing of the smoke generating device is omitted since the body of the structure is basically the same as the embodiment in Fig. 4.   Fig. 5 (annotated herein), shows a heating element 400 that includes a metal part 401.  The metal part has an inner cavity 402 and the solid tobacco material (or other solid) is contained in this cavity.  An induction coil 403 is wound on the outer wall of the metal member 401.  The induction coil 403 generates eddy current and heats the metal member 401 that heats the smoking substance in the inner cavity 402.  A filter plug 405 is provided at the upper opening of the inner cavity 402.  The filter plug 405 can be used to prevent the solid tobacco material inside from being poured out, and can also filter impurities entrained in the smoke generated by the solid tobacco material in the inner cavity 402.   In Fig. 6, LI et al. further teaches using the smoke generating devices in different embodiments in an electronic cigarette.   (Page 9, English translation)
The smoke generating device of LI et al. comprises: a housing 301, the metal part 401 with the inner cavity 402 (in Fig. 5) that corresponds to the claimed chamber and the induction coil 403, which corresponds to the claimed induction heating arrangement that encircles the chamber.  The smoke generating device also comprises an air inlet 303 and an air outlet 302.  The reference teaches that the smoke emitted can be sucked out from the air outlet.  (Refer to page 6, second paragraph)
Regarding the recited intended use of the chamber “for removably receiving a capsule containing a flavor-release medium configured to be heated by an induction heatable element,”  since LI et al meets all of the structural limitations of claim 1 there is nothing on record to evidence that the heating element 400 taught by LI et al would not function in the desired capacity.
Therefore, claim 1 is anticipated by LI et al. 
Regarding claim 3, LI et al. teaches the use of an induction coil 403. (Fig. 5)
Regarding claim 4, induction coil 403 is wound on the outer wall of the metal member 401.  (Fig. 5)
Regarding claim 6, LI et al. teaches the air inlet is positioned at the distal end of the housing. (Refer to Fig. 4 above)
Regarding claim 14, the smoke generating device includes a suction nozzle.  (Refer to suction nozzles 113 and 204 in Figures 1 and 2)  The same element is present in the embodiment of Fig. 4 (as annotated).  The suction nozzle is equated to the claimed mouthpiece.
Regarding claim 7, LI et al. teaches the presence of a vent pipe 205. (in Fig. 2)  Regarding Fig. 4, LI et al. teaches that the generated smoke can reach the outlet along the pipe in the tubular porous body 305.  (Page 8, English translation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (CN103689812) as applied to claims 1, 3, 4, 6, 7 and 14 above, and further in view of YAMADA et al. (US 2011/0290267).

LI et al. is relied upon as set forth above.
LI et al. fails to teach the use of a capsule containing the flavour-release medium that is formed of air permeable material.
YAMADA et al. relates to a flavor inhaler.  [0001]  It teaches the use of a pouch containing particles of shredded tobacco leaves and a flexible, air-permeable wrapper made of nonwoven fabric or the like, and covering the particles. [0049]
Since both references are directed to flavor inhaler devices, the purpose disclosed by YAMADA et al. would have been recognized in the pertinent art of LI et al.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the smoke generating device of LI et al with a capsule containing a flavour-release medium in an air permeable pouch (capsule) with the motivation of providing a medium that a user can replace when the amount of tobacco is reduced and that provides a greater contact area between air and flavor-releasing materials, as disclosed by YAMADA et al. ([0008] and [0061]).  
Therefore, claims 15 and 21 are obvious.
Regarding claim 23, LI et al. teaches that the smoke generating device also comprises an air inlet 303 and an air outlet 302.  The reference teaches that the smoke emitted can be sucked out from the air outlet.  (Refer to page 6, second paragraph)

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (CN103689812) as applied to claims 1, 3, 4, 6, 7 and 14  above, and further in view of LEVIN et al. (US 2013/0298905).

LI et al. is relied upon as set forth above.

LI et al. fails to teach a temperature sensor.
LEVIN et al. relates to an electronic vaporizing device. [0002]  The device includes various electronics and sensors for use in activating and controlling operation of the device.  LEVIN et al. teaches that the device includes printed circuit board components having a memory module with firmware recorded thereon, for use in activating and/or controlling the heating unit in response to various inputs from a user or various sensors or components of the device. [0066]  LEVIN et al. teaches the use of a thermistor disposed adjacent the heating unit or within the airflow of the device for measuring temperature in real-time so as to allow dynamic adjustment of the heating unit temperature. [0066]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the smoke generator of LI  et al. and provide it with a temperature sensor with the motivation of allowing dynamic adjustment of the heating unit temperature as disclosed by LEVIN et al. [0066].  Therefore, claims 17 is obvious.
Regarding claim 18, LEVIN et al. teaches the use of a thermistor. [0066]
Regarding claim 19, LEVIN et al. teaches that the device includes printed circuit board components for use in activating and/or controlling the heating unit in response to various inputs from a user or various sensors or components of the device. [0066]  
Regarding claim 20, LEVIN et al. teaches that the device may include a switch allowing a user to select between one more temperature vaporization ranges corresponding to the optimal vaporization temperature of the substance selected by the used or according to an individual user’s preference.  [0060]

Claims 2 and  8-10 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (CN103689812) in view of LEVIN et al. (US 2013/0298905) as applied to claims  17-20 above, and further in view of MARTZEL (US 2008/0276947).

LI et al. and LEVIN et al. are relied upon as set forth above.
In relation to claim 2, LI et al. fails to teach the specific location of the chamber 400 in the housing.
In relation to claim 8, LI et al. and LEVIN fail to teach that the control arrangement and the power source are positioned in the housing between the induction heating arrangement and the mouthpiece.  
While LEVIN et al. teaches the inclusion of a control arrangement and a power source , it 
fails to indicate that the control arrangement and the power source are positioned between the induction heating arrangement and the mouthpiece.
MARTZEL relates to a cigarette substitute that comprises a hollow tubular element (1), a filter (2), a luminous means (9), an air speed regulator (3), a contact switch (4), a heat generator (6), a contact switch (4), battery (5), and a plug (7) that absorbs the flavoring agents and/or odorants when released from the reservoir (8) that is a capsule.  The reference also teaches an electronic circuit (not shown), that controls the heat generator. (Refer to [0001], [0035]-[0039]  MARTZEL  teaches that the exact order of the various components can vary according to the space they occupy and the desired effects.  In particular, multiple reservoirs can be provided, some of which are placed upstream from the heating element, and others downstream.  (Refer to [0042] and Fig. 1)

    PNG
    media_image3.png
    231
    488
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the locations of the control arrangement and the power source of LI et al. in view of LEVIN et al. and locate them between the heating arrangement and the mouthpiece with the motivation of heating the content of the flavor-release medium during inhalation as disclosed by MARTZEL (Refer to [0042])  without interference from the control arrangement and the power source. Therefore, claims 8 is obvious.
Regarding claim 2, MARTZEL shows the flavoring agents contained in the reservoir 8 located at the distal end of the housing. (Fig. 1)   It would have been obvious to one of ordinary skill in the art to provide LI et al.’s chamber at the distal end to facilitate the refill of the flavor-release medium in the chamber.
Regarding claims 9 and 10, LEVIN et al. teaches the inclusion of electronics and sensors for use in activating and controlling operation of the device.  LEVIN et al. teaches that the device includes printed circuit board components having a memory module with firmware recorded thereon, for use in activating and/or controlling the heating unit in response to various inputs from a user or from various sensors or components of the device. [0066]  LEVIN et al. teaches the use of a thermistor disposed adjacent the heating unit or within the airflow of the device for measuring temperature in real-time so as to allow dynamic adjustment of the heating unit temperature. [0066]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (CN103689812) as applied to claims 1, 3, 4, 6, 7 and 14 above, and further in view of DUFFIELD et al. (GB2504732).

LI et al. is relied upon as set forth above.
LI et al. fails to teach the use of a capsule containing a flavor-release medium and an induction heatable element disposed therein. 
DUFFIELD et al. relates to a device for evaporating a volatile material, for example a fragrance, pesticide, or a medicament.  (Page 1, lines 3-4)   Fig. 4a  shows a capsule containing volatile fluid 202, and within the fluid is a susceptor 204 arranged to heat the fluid by induction heating.  Once the lid is pierced, the lid of the shell then becomes air permeable and the vapour from the fluid is able to escape through the lid. (Refer to page 11)
It would have been obvious to a person of ordinary skill in the art to use a sealed refill (i.e., a capsule) in the chamber 402 of LI et al. with the motivation of providing refills that are easily interchangeably used in a quick, and mess free, way as taught by DUFFIELD et al.   (Page 2, lines 7-17)  Therefore, claim 16 is obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 11-13 of U.S. Patent No. 10,674,772 in view of LI et al. (CN103689812).

Claim 11 of the ‘772 patent provides for an electronic vapour inhaler that comprises:
a housing having a proximal end and a distal end;
a capsule as claimed in claim 1 of the ‘772 patent – the capsule comprising a shell for containing a flavor-release medium and an induction heatable element inside the shell wherein at least part of the shell comprise an air permeable material;
an induction heating arrangement arranged to inductively heat the induction heatable element and thereby heat the flavor-release medium.
Claim 12 of the ‘772 patent requires the housing includes a chamber in which the capsule is disposed.
The claims of the ‘772 patent fail to specify that the induction heating arrangement encircles the chamber.
LI et al. (as discussed above), teaches an induction coil 403 is wound on the outer wall of the metal member 401.  The induction coil 403 generates an eddy current and heats the metal member 401 that heats the smoking substance in the inner cavity 402. (Refer to Fig. 5 and Page 9, English translation)
It would have been obvious to one of ordinary skill in the art to provide the induction heating arrangement of the ‘772 patent claims such that it encircles or winds around the chamber containing the smoking substance with the motivation of providing a large heating area and sufficient atomization as taught by LI et al. (Refer to Abstract, page 1 of English translation)
Therefore, claims 1 and 21 are obvious.
Regarding claim 14, claim 11 of the ‘772 patent claims a mouthpiece.
Regarding claim 15, claim 1 of the ‘772 patent claims the capsule comprising a shell for containing a flavor-release medium and an induction heatable element inside the shell wherein at least part of the shell comprise an air permeable material.
Regarding claim 16, the capsule comprises an induction heatable element. (Claim 1 of ‘772 Patent)
Regarding claims 17-20, claims 14-15 of the ‘772 patent claims the inclusion of a control arrangement and a temperature sensor in the electronic vapour inhaler.  
Regarding claim 22, the ‘772 Patent claims that the air permeable material of the shell forming the capsule includes cellulose fibers. (Refer to claim 4 of ‘772 patent)
Regarding claim 23, the ‘772 patent claims that the housing includes an air inlet through which ambient air can flow into the chamber and into the shell through the air-permeable material. (Refer to claim 13 of ‘772 patent)
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach an electronic vapour inhaler that includes all the limitations of claim 8 and further comprises a conduit between the chamber and the mouthpiece wherein the control arrangement and the power source are positioned around the conduit.

Conclusion
Claims 1-4, 6-10 and 14-23 are rejected.
Claim 11 is objected to.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.10,448,673 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on (313) 446-4825.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991



Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991